DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12(a), “comprise” should be --comprised--.  Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,094,340 (Avakov) in view of US 4,655,291 (Cox).
As concerns claim 1, Avakov discloses a tubing injector for pushing or pulling a tubular string axially into or out of a well, the injector comprising: a) a housing structure (shown schematically in figure 1); b) a plurality of gripper block assemblies 34 attached to at least two drive chains 32, the at least two drive chains substantially parallel to each other and rotatably disposed in the housing structure (as shown, figure 1), the plurality of gripper block assemblies configured to make contact with and apply not shown, disclosed at 5:2-3) operatively connected to the at least two drive chains (via sprockets 44), the at least two drive chains position in a spaced-apart configuration to create a passageway for the tubular string 30 to pass therethrough; d) at least two pressure plates or beams 38 each operatively connected to at least two hydraulic cylinders 36, the at least two pressure plates or beams 38 configured to impart a transverse force on the at least two drive chains when the at least two hydraulic cylinders are engaged thereby causing the plurality of gripper block assemblies to grip the tubular string 30; and e) a plurality of rolling elements (roller chain 42) disposed between the at least two drive chains 32 and the at least two pressure plates 38, whereupon operation of the at least one hydraulic motor (5:2-3) urges the at least two drive chains 32 to move, thereby causing the tubular string 30 to move axially into or -3-Atty. Dkt. No. ART0001-PCT-US out of the well when the plurality of gripper block assemblies 34 are applying force to the tubular string. Avakov lacks to explicitly disclose wherein the tubular string comprises a plurality of oil field tubulars connected together with tubular connecting elements, the tubular connecting elements having a larger diameter than the tubulars (although Avakov does discuss jointed tubing in the background of the invention, see at least 2:35+); nevertheless Cox discloses a tubing injector for pushing or pulling a tubular string axially into or out of a well wherein the tubular string comprises a plurality of oil field tubulars connected together with tubular connecting elements, the tubular connecting elements having a larger diameter than the tubulars (see figure 5 and figure 6, the connecting elements are illustrated at 26a). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the configuration of Cox into the injector to obtain the predictable result of using the injector with either of jointed or continuously reeled tubing, which would advantageously improve the versatility of the device, in view of the disclosure of Cox.
see at least Cox at figure 7, there are two hydraulic motors at 252 and 252a).
As concerns claim 3, Cox discloses the injector as set forth in claim 2, wherein the at least one motor comprises one or more hydraulic motors operatively coupled to each of the at least two drive chains (Id.).
As concerns claim 4, Cox discloses the injector as set forth in claim 1, wherein the housing structure is configured to translate a static axial force from an upper portion of the housing structure to a bottom mounting plate of the housing structure (see figure 1, the frame is shown at 40, bottom plate is shown at 38).
As concerns claim 9, Cox discloses the injector as set forth in claim 1, wherein the at least two hydraulic cylinders are configured to move the at least two pressure plates or beams towards and away from each other wherein the distance therebetween decreases and increases to accommodate the tubulars and the tubular connecting elements passing therethrough (see figure 5 and figure 6, the hydraulic cylinders are shown at 94 and 94a).
As concerns claim 10, Cox discloses the injector as set forth in claim 1 element 26a is identified as a coupling, tool joints are discussed in the background of the invention, see 1:15+).
As concerns claim 11, Avakov discloses the injector as set forth in claim 1 see the prior art illustrated at figure 2, also see figures 9-16).
s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avakov, as modified above, and further in view of US 5,360,075 (Gray).
As concerns claim 5, the combination discloses the injector as set forth in claim 1, but lacks to disclose wherein the injector is mounted within an outer support structure comprising roller bearing elements, wherein the injector is configured to rotate with the tubular string; nevertheless Gray discloses a tubing injector for pushing or pulling a tubular string axially into or out of a well, disclose wherein the injector is mounted within an outer support structure comprising roller bearing elements 37, 38, wherein the injector is configured to rotate with the tubular string (see 4:26+). As Gray discloses that it is known to mount injectors on bearing assemblies to facilitate rotation of the tubing string with the injector (in this instance to change the trajectory of a drilling operation using coiled tubing), it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the bearing assembly into the injector system to obtain the predictable result of rotating the injector with the tubing string, in view of the disclosure of Gray.
As concerns claim 6, Gray discloses the injector as set forth in claim 5, wherein the plurality of gripper block assemblies and the at least two drive chains are configured for passive rotation of the injector within the outer support structure (the gripper block assemblies and drive chains are not shown, but the injector 32 is described as “conventional”, see 3:65+).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avakov, as modified, and further in view of US 4,515,220 (Sizer et al.).
As concerns claim 7, the combination discloses the injector as set forth in claim 1, but lacks to explicitly disclose wherein the injector mounting structure is further mounted within an outer support structure housing that comprises a hydraulic rotary fluid swivel configured for the transfer of hydraulic fluids to the injector; nevertheless Sizer et al. discloses a tubing injector for pushing or pulling a tubular string axially into or out of a well, wherein the injector mounting structure incorporates a hydraulic It is sometimes desirable to pump treating fluids such as water, oil or other fluid, down the coil tubing as it is being rotated and/or moved up or down in the well. For this operation, a swivel such as swivel 400 is connected to the upper end of the pipe 110 as seen in FIG. 10A, or it can be connected directly to the upper end of the coil tubing if necessary, via connector 100.” See, 7:54+). 
In as much as Sizer et al. discloses that it is known to provide a swivel to provide for treatment fluids to be pumped down the coil tubing as it is being rotated or moved up and down in the well, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a swivel into the injector assembly to obtain the predictable result of allowing for hydraulic communication with the well with the coiled tubing, in view of the disclosure of Sizer et al.
As concerns claim 8, the combination discloses the injector as set forth in claim 7, wherein the outer support structure is configured to translate a static axial force from an upper portion of the outer support structure to a bottom mounting plate of the outer support structure (see Cox at figure 1, the frame is shown at 40, bottom plate is shown at 38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0188100 A1 (Austbo et al.) discloses a gripper block assembly with cylindrical springs, which allows the grippers to rapidly accommodate any changes in tubing diameter or different types of tubing.
US 2006/0081368 A1 (Rosine et al.) discloses a tubing injector for use with variable diameter tubing that has carriages (beams) that are transversely and pivotally movable with respect to one another.
Patton) discloses a coiled tubing and drilling system that incorporates a rotatable swivel for drilling applications with the coiled tubing.
Claim 12 is objected to as depending from a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as the prior art does not disclose the gripper blocks with the housing halves disposed on eccentric shafts with a spring on each shaft biasing the eccentric shafts to a starting position. Claims 13 and 14 are at least allowable because the claims depend from claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679